OPINION — AG — ** SCHOOL BOARD — ELECTION — CITY CHARTER ** MEMBERS OF THE BOARD OF EDUCATION OF THE CLINTON SCHOOL DISTRICT SHOULD BE ELECTED AT THE TIME AND IN THE MANNER PRESCRIBED BY THE CHARTER OF THE CITY OF CLINTON, THAT IS, SUCH MEMBERS SHOULD BE ELECTED AT THE SAME TIME THE REGULAR CITY ELECTION IS HELD, AND CANDIDATES WITH THE COUNTY ELECTION BOARD AS STIPULATED IN SAID CHARTER, AND THE COUNTY ELECTION BOARD SHOULD CONDUCT SUCH ELECTION AS STIPULATED IN SAID CHARTER. (TERM OF OFFICE, MUNICIPALITY, CANDIDATES) CITE: 70 O.S. 4-7 [70-4-7], 70 O.S. 4-10 [70-4-10], 70 O.S. 4-11 [70-4-11] (J. H. JOHNSON)